Citation Nr: 0937540	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dermatitis.

2. Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hip 
disorder.

3.  Entitlement to service connection for a bilateral hip 
disorder.

4. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for foot pain and 
cramps.

7.  Entitlement to service connection for posttraumatic 
stress disorder.

8.  Entitlement to service connection for carpal tunnel 
syndrome.

9.  Entitlement to service connection for depression.

10.  Entitlement to service connection for headaches.

11.  Entitlement to an increased rating for lumbar myalgia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982 and from February 1984 to November 1984.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Atlanta, Georgia.
			
The Board notes that although additional medical evidence has 
been received after the last supplemental statement of the 
case, in June 2009, February 2009, and June 2008, the Veteran 
waived his right to have this evidence reviewed in the first 
instance by the RO.  In addition, as the claims adjudicated 
by the decision below are being allowed, the waiver is 
unnecessary in this case.

An August 2007 rating decision denied service connection for 
foot pain and cramps, posttraumatic stress disorder, carpal 
tunnel syndrome, depression, and headaches.  In August 2007 
the Veteran filed a timely notice of disagreement with the 
decision on these issues.  A statement of the case must be 
issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998). 

The Board notes that the Veteran's appeal originally included 
an increased rating claim for residuals of a septoplasty.  
However, in a February 2009 VA Form 21-4138, and at the 
Veteran's February 2009 personal hearing, the Veteran 
withdrew this claim from appeal.  As such, this issue will 
not be addressed by the Board and is considered to be 
properly withdrawn in accord with 38 C.F.R. § 20.204.

The Board notes that in a May 2009 letter, the Veteran sought 
to have his increased rating claim for residuals of a 
septoplasty reopened.  The issue is referred to the RO for 
all appropriate action.

The issues of entitlement to an increased rating for the 
Veteran's lumbar myalgia, whether new and material evidence 
has been received to reopen the claim for service connection 
for dermatitis, and entitlement to service connection for a 
bilateral hip disorder and residuals of a neck injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed December 1991 rating decision denied 
service connection for a bilateral hip condition.
2. The evidence pertaining to the Veteran's bilateral hip 
condition received subsequent to the December 1991 rating 
decision was not previously received, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claims.   

3.  An unappealed September 1992 Board decision denied 
service connection for residuals of a neck injury.

4. The evidence pertaining to the residuals of a neck injury 
received subsequent to the September 1992 Board decision was 
not previously received, relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claims.   


CONCLUSIONS OF LAW

1.  The RO's December 1991 decision that denied service 
connection for a bilateral hip condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a bilateral hip 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  The Board's September 1992 decision that denied service 
connection residuals of a neck injury is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for residuals of a 
neck injury.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1991 the RO denied service connection for a 
bilateral hip condition.  Notice of this denial and of the 
Veteran's appellate rights was sent to the Veteran in January 
1992.  The Veteran did not appeal and the December 1991 
rating decision became final.  

In September 1992 the Board denied service connection for 
residuals of a neck injury.  Notice of this denial and of the 
Veteran's appellate rights was sent to the Veteran.  The 
Veteran did not appeal and the September 1992 Board decision 
became final.  

In April 2002 the Veteran sought to reopen his previously 
denied claims for service connection for a bilateral hip 
disorder and residuals of a neck injury.  For claims such as 
this received on or after August 29, 2001, a claim shall be 
reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been received, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

The evidence received since the RO's December 1991 denial of 
service connection for a bilateral hip condition and the 
Board's September 1992 denial of service connection for 
residuals of a neck injury, includes VA treatment records and 
private medical treatment records.  This evidence is new 
because it was not previously associated with the claims 
file.

The evidence is also material because it raises a reasonable 
possibility of substantiating the Veteran's claims, and it is 
not cumulative or redundant of existing evidence.  The 
Veteran's claim for service connection for a bilateral hip 
disorder was denied by the RO in December 1991 because there 
was no evidence of the in-service incurrence of the condition 
and there was no nexus opinion linking the condition to 
service.  The Veteran's claim for service connection for 
residuals of a neck injury was denied by the Board in 
September 1992 because there was insufficient evidence of the 
in-service incurrence of the condition and there was no nexus 
opinion linking the condition to service.  

Since that time, an October 2005 report of Phillip Nowlin, 
M.D., a primary care physician, has been associated with the 
claims file.  In the report, the Veteran is diagnosed with 
cervical degenerative joint disease with spasms and hip 
arthritis.  Dr. Nowlin further stated the Veteran's 
"multiple joint arthritis, headaches, and blackouts" are 
"secondary to various traumas."  A review of the report 
indicates that the trauma reported by the Veteran was the 
1980 truck accident the Veteran suffered in Germany while on 
active duty, in addition to subsequent injuries to his face 
in 1981 and 1996.  To establish service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  A medical opinion formed on the basis of 
the Veteran's reported medical history cannot be rejected 
without the Board first finding that the Veteran's 
allegations are not credible.  Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2005), Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).
As this new evidence supports a nexus between the Veteran's 
in-service accident and his current hip and neck problems, 
the Veteran's claims for service connection for these 
conditions are thus reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the Veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the Veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the Veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
	
It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the Veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, while the VCAA notice letters of record do not fully 
meet the requirements of Kent, because the instant decision 
reopens the Veteran's claim, any deficiency with respect to 
notice regarding new and material evidence is moot.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a bilateral hip condition is 
reopened.

New and material evidence having been received, the Veteran's 
claim for service connection for residuals of a neck injury 
is reopened.


REMAND

The Veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that in 
this case, the only VCAA notice letter issued is dated from 
November 2002.  This letter is insufficient.  It does not 
advise the Veteran of what medical and lay evidence is 
necessary to substantiate his increased rating claim for his 
back.  In addition, it does not advise the Veteran of what 
information and evidence is to be obtained by VA for any of 
his claims on appeal.  Proper VCAA notice is required before 
the claims can be adjudicated.

Additionally, as for his increased rating claim for lumbar 
myalgia, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  See also Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009). 

In this case, the Board finds that the VCAA letter of record 
does not contain the level of specificity set forth in 
Vazquez-Flores and that a remand in this regard is required.  
With particular regard to the second element of Vazquez 
described above, the Board notes that the regulations 
pertaining to the spine have changed twice during the 
pendency of this appeal.  As such the notice letter should 
also advise the Veteran of the provisions of all three 
versions of the regulations.  

With regard to the Veteran's claim for dermatitis, the Board 
calls attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), 
which addresses notice requirements specific to new and 
material claims.  Essentially, under Kent, the Veteran must 
be apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the Veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  The November 2002 letter in this regard is 
insufficient.  It incorrectly identifies the last final 
denial of service connection of this claim as a May 1986 
rating decision; the correct adjudication, however, is a 
Board September 1992 decision.  The letter does not inform 
the Veteran as to the basis for the prior final denial for 
the claim based on the September 1992 Board decision, or of 
what evidence would be necessary to substantiate the claim.  
It further provides the Veteran with the incorrect 
definitions of new and material evidence.  For claims such as 
this received on or after August 29, 2001, a claim shall be 
reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  
Adequate notice must be provided.

In addition to the notice problems described above, the Board 
notes there are outstanding medical records that must be 
obtained before these claims can be adjudicated.  In an 
October 2003 VA Form 21-4142 the Veteran stated he has 
received treatment through Grady Health Systems in Atlanta, 
Georgia.  It does not appear these records were ever 
requested.  Additionally, at his February 2009 personal 
hearing the Veteran asked for the record to be held open in 
order for him to obtain nexus opinions for the new and 
material evidence claims on appeal.  These opinions are not 
of record.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  

In addition, in a May 2007 VA Form 21-4138, the Veteran 
stated he has been treated at the CWT VA Regional Medical 
Center.  While the claims file does contain many VA treatment 
records, it is not clear what the CWT facility is, or that 
these particular records have been obtained.  38 U.S.C. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Further, VA is held to have constructive notice of the 
contents of VA records at the time of adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  An attempt to obtain 
these records should be made.

A remand is additionally required in order to afford the 
Veteran a VA examination for his back condition.  At his 
February 2009 hearing, the Veteran stated his back condition 
has worsened significantly over the past two years.  The last 
VA examination conducted for this condition is dated from 
2003.  The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  In 
addition, on examination the examiner should assess any 
neurological symptomatology associated with the Veteran's 
back disability, as neurological problems were alleged at the 
February 2009 hearing. 

A remand is also required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
bilateral hip and neck disabilities.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009). Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  Here, 
as discussed above, an October 2005 private medical report of 
Phillip Nowlin, M.D. supports a nexus between the Veteran's 
current disabilities and service.  A VA examination is 
necessary to obtain a more definitive explanation on any such 
relationship.

Finally, an August 2007 rating decision denied service 
connection for foot pain and cramps, posttraumatic stress 
disorder, carpal tunnel syndrome, depression, and headaches.  
In August 2007 the Veteran filed a timely notice of 
disagreement with the decision on these issues.  Where an SOC 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO, is 
required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran fully compliant VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b) as to his claims for 
service connection for a bilateral hip 
condition, residuals of a neck injury, 
and dermatitis, and the increased rating 
claim for lumbar myalgia.    

2.  Include in the VCAA letter above or 
send the Veteran a separate notice letter 
that advises the Veteran of the 
information or evidence needed to 
establish an increased rating claim 
pursuant to Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) as follows:
(i). notify the Veteran that he must 
provide, or 
ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment 
        (ii). provide the Veteran with all 
three versions of the rating criteria 
pertaining to the spine (the version in 
effect prior to September 23, 2002, the 
version effective September 23, 2002, and 
the current version of the regulations). 
The Veteran should be advised of the 
effective dates of each of these sets of 
criteria.  
 (iii).  notify the Veteran that 
should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and
(iv).  provide the Veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

3.	Include in the VCAA letter above or 
send the 
Veteran a separate notice letter that 
provides him with 
the requirements both of the underlying 
service connection claim for dermatitis, 
as well as the definitions of new and 
material evidence pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran should be apprised of the full 
and complete definitions of new and 
material evidence using the definitions 
in effect as of August 29, 2001.  The 
Veteran should further be informed of 
the basis for the September 1992 Board 
denial and of what evidence would be 
necessary to reopen the claim based on 
that 1992 denial.

4.  If necessary, clarify with the 
Veteran the identity of and contact 
information for the "CWT VA Regional 
Medical Center," and thereafter, obtain 
and associate with the claims file all 
records from that facility.  

5.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain his private 
treatment records from Grady Health 
Systems in Atlanta, Georgia, and for the 
nexus opinions referred to at his 
February 2009 personal hearing.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.

6.  Schedule the Veteran for an 
examination of the lumbar spine that 
includes a neurological examination with 
an appropriate specialist, in order to 
identify and describe any evidence of 
neurological abnormalities, 
radiculopathy, or other nerve involvement 
due to the Veteran's lumbar spine 
disability.  The examiner must 
specifically indicate which nerves, if 
any, are involved, and indicate if the 
involvement is mild, moderate, moderately 
severe, or severe.  

The orthopedic examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
Veteran experiences pain, if any. The 
examiner should identify and completely 
describe all current symptomatology.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

7.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
the atrophy of bilateral hip disorder and 
residuals of a neck injury.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed 
disorders had their onset during service 
or are in any other way causally related 
to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

8.  The RO should issue an SOC with 
respect to the issues of entitlement to 
service connection for foot pain and 
cramps, posttraumatic stress disorder, 
carpal tunnel syndrome, depression, and 
headaches.  The appellant should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The Veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims. 38 
C.F.R. §§ 3.158, 3.655 (2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


